DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This office action is in response to the reply filed on 05/25/2021.
In the reply, the applicant amended claims 1, 3-4, 8, 11, 13-14 and 18.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on 05/25/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first time indication” and “a second time indication” of claim 11.
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 11, “a target flow rate” should read “the target flow rate”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 5,120,307) in view of Sage et al. (US 2005/0059926) and Truckai et al. (US 2009/0292290).
Regarding claims 11 and 13, Wang teaches a method of delivering a material (“viscous material” of Abstract) to a body part (“eye” of Abstract) through a syringe (“syringe 38” of Fig. 3, see Abstract indicating, “a method for injecting viscous material into the eye”), comprising: receiving an indication to initiate a delivery of the material (see Col. 7, lines 27-29 indicating how, “The pneumatic pulse is issued by the control unit 32 when the foot pedal 52 is depressed”); determining a pressure to exert based on a physical property of the material (see Col. 8, lines 11-13 indicating how, “The pressure is adjusted experimentally for the current conditions of viscosity and operating room temperature”); exerting the determined pressure on a plunger (“piston 42” of Fig. 3) of the syringe (38) to deliver the material to the body part at a target flow rate (“desired injection rate” see Col. 8, lines 23-35). Wang does not, however, teach the method comprising receiving a first time indication; determining a pressure to exert based on the received first time indication and a stored function of a change in a physical property of the material over time; receiving a second time indication; and adjusting the pressure on the plunger based on the 
Sage et al. teaches a method of delivering a material to a body part (see [0010], lines 1-3), comprising: receiving an indication to initiate a delivery of the material (see [0055], lines 19-23 indicating how, “Once in this Run mode, controller 28 of the flow regulator 13 generates a flow control signal to begin to open flow control valve 22”); receiving a first temperature indication (see [0061], lines 1-14 and note how the first temperature indication corresponds to the first temperature indicated by the “temperature sensor”); determining the configuration of a control valve (“control valve 22” of Fig. 5) based on the received first temperature indication and a stored function of a change in the viscosity of the material over different temperatures (see [0061], lines 1-11); receiving a second temperature indication (see [0061], lines 14-25 and note how the second temperature indication corresponds to subsequent readings from the temperature sensor over the course of infusion); and adjusting the control valve (22) based on the received second temperature indication and the stored function to enable a controlled delivery of the material at a target flow rate (“constant flow rate”, see [0061], lines 14-31). 
Truckai et al. teaches a method of delivering a material to a body part (see [0003], lines 1-10) and further teaches that the viscosity of materials which are delivered to body parts change over time (see Fig. 2A-2C and [0041], lines 7-17 indicating how the viscosities of three different materials increase over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang such that the method comprises receiving a first indication as taught by Sage et al.; determining a pressure to exert based on the received first indication and a stored function of a change in the viscosity of the material over different indication 
The combination of Wang in view of Sage et al. and Truckai et al. is hereinafter referred to as Wang, Sage, and Truckai.
Regarding claim 12, Wang, Sage, and Truckai teaches the method of claim 11. Wang further teaches wherein adjusting the pressure on the plunger (40) comprises: receiving input from a delivery initiation element (“foot peddle control 52” of Fig. 3) that indicates the target flow rate at a certain time (see Col. 11, lines 22-26); identifying a corresponding pressure for the target flow rate based on a state of a property of a material at the certain time (see Col. 8, lines 11-16 indicating how, “The pressure is adjusted experimentally for the current conditions of viscosity and operating room temperature by placing the system in continuous or one-shot mode and depressing the foot pedal and observing the flow rate of gel emerging from the tip of the injection needle 26”); applying the corresponding pressure to achieve the target flow rate (see Col. 8, lines 25-35).
Regarding claim 14, Wang, Sage, and Truckai teaches the method of claim  13 and further teaches wherein adjusting the pressure comprises adjusting the pressure with time based on the stored function which is a non-linear function corresponding to a change in the viscosity of the material with time (see Fig. 2A-2C of Truckai et al. illustrating how the function of the change in the viscosity of the 
Regarding claim 15, Wang, Sage, and Truckai teaches the method of claim 11 and further teaches wherein adjusting the pressure comprises keeping the target flow rate constant during the controlled delivery of the material to the body part (see [0061], lines 26-31 indicating how Sage et al. teaches wherein adjusting the pressure comprises keeping the target flow rate constant and note how, therefore, the combination of Wang, Sage, and Truckai teaches wherein adjusting the pressure comprises keeping the target flow rate constant during the controlled delivery of the material to the body part).
Regarding claim 16, Wang, Sage, and Truckai teaches the method of claim 11. Wang further teaches the method comprising: terminating the exerting of pressure when a certain time threshold is reached (see Col. 7, lines 26-32).
Regarding claims 17-18, Wang, Sage, and Truckai teaches the method of claim 11. Wang further teaches the method comprising terminating the exerting of pressure when a certain volume of material has been delivered (see Col. 7, lines 26-32 indicating how the exertion of pressure is terminated when a certain time threshold, and therefore, corresponding volume of material has been delivered). Neither Wang nor Truckai et al. teach, however, the method further comprising: determining when a certain volume of material has been delivered using a real-time analysis based on a delivery time of the material or wherein the adjusting is further based on real-time information received from a sensor coupled to the syringe.
Sage et al. teaches the method as described above with respect to claim 1 and further teaches wherein the adjusting is further based on real-time information received from a sensor (“flow sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang, Sage, and Truckai such that the adjusting is further based on real-time information received from the sensor taught by Sage et al. coupled to the syringe and wherein the method further comprises determining when a certain volume of material has been delivered using a real-time analysis based on a delivery time of the material as is further taught by Sage et al. Such a medication is advantageous because the flow sensor capable of providing real-time information and real-time analysis taught by Sage et al. is additionally advantageous in monitoring the velocity of fluid flow and the time of flight of the fluid as it is delivered to the body part (see [0024] of Sage et al.). 
Regarding claim 19, Wang, Sage, and Truckai teaches the method of claim 11. Wang further teaches the method comprising: terminating the controlled delivery (see Col. 7, lines 26-32); and reducing the pressure to a negative pressure (see Col. 7, lines 33-40).
Regarding claim 20, Wang, Sage, and Truckai teaches the method of claim 11. Wang further teaches wherein adjusting the pressure further comprises adjusting the pressure based on a lag-time between when an event occurs and when the indication to initiate the delivery of the material (see Col. 7, lines 27-29) is received (Examiner maintains that the system and method of Wang, Sage, and Truckai are limited by the speed with which the operator and components can perform their respective functions and, as such, there is an inherent lag-time between when the adjustment of the pressure occurs and when the indication to initiate the delivery of the material is received).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783